                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
    Case No.      2:16-cv-06411-CAS(FFMx)          Date July 23, 2019
    Title         LODESTAR ANSTALT v. BACARDI & CO. LTD. ET AL.



    Present: The Honorable        CHRISTINA A. SNYDER
             Catherine Jeang                          Not Present                          N/A
              Deputy Clerk                     Court Reporter / Recorder                 Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                 Not Present                        Not Present
    Proceedings:     (IN CHAMBERS) - LODESTAR’S MOTION FOR SANCTIONS
                     (Dkt. 69, filed July 10, 2017)

      The Court previously reserved ruling on plaintiff’s motion for sanctions until the
conclusion of the case. Dkt. 84 at 25. The Court entered summary judgment in favor of
defendants on July 3, 2019. Dkt. 323. Plaintiff now seeks a ruling on its motion for
sanctions before final judgment is entered. Dkt. 328 at 5.1

       On July 10, 2017, plaintiff requested that the Court impose sanctions on defendants
for their alleged misrepresentations related to their motion to transfer this action to the
Southern District of Florida. Dkt. 69. Considering that defendants have otherwise acted
appropriately throughout this litigation, the Court declines to award sanctions.
Accordingly, the Court DENIES plaintiff’s motion for sanctions.

         IT IS SO ORDERED.

                                                                             00     :      00
                                                     Initials of Preparer          CMJ




1
       Plaintiff also argued that defendants should not be awarded costs pursuant to
Federal Rule of Civil Procedure 54. The Court declines to address this issue until after
the clerk has taxed costs. See Mosavi v. Mt. San Antonio College, 2018 WL 6219864
(C.D. Cal. Nov. 15, 2018).
CV-8172 (04/17)                     CIVIL MINUTES - GENERAL                                 Page 1 of 1
